Fourth Court of Appeals
                                San Antonio, Texas
                                     August 21, 2020

                                   No. 04-19-00575-CV

                IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2012-PB4-000048-L2
                        Honorable Victor Villarreal, Judge Presiding


                                      ORDER
       The Appellant’s Unopposed Third Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due on September 14, 2020. No further extensions, absent
extraordinary circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court